DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pini (US 7,417,190) in view of Aime et al. (US 7,354,284) hereafter Aime.
Regarding claim 1, Pini discloses an enclosed connection system for mechanically and electrically connecting first and second cables 5 each including an elongate electrical conductor covered by an insulation layer, the enclosed connection system comprising: an electrical connector 3, 4 configured to form a connection with the first and second cables 5; wherein the conductors 5 of the first and second cables 5 are electrically connected by the electrical connector 3; an enclosure 1, 1’ configured to receive and cover the connection and to protect the electrical connector 3, 4, the enclosure 1, 1’ including a plurality of enclosure ports 40 each configured to receive a cable 5 (of another side).
However Pini, does not discloses a protective end cap configured to selectively cover at least a selected one of the enclosure ports. 
Aime et al. (US 7,354,284) discloses a protective end cap 9 (19) configured to selectively cover at least a selected one of the enclosure ports 8 (18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a protective end cap configured to selectively cover at least a selected one of the enclosure ports in order to protect the internal connection and components from the foreign material and protect against the environment. 
Regarding claim 2, Pini, discloses the electrical connector 3, 4 is an insulation piercing connector 4 (column 43, lines 2-4) including: at least one electrically conductive piercing member 45; and a clamping mechanism 64, 64’ (figs. 4, 7-11) configured and operable to force the at least one piercing member 45 through the insulation layers of the first and second cables (fig. 4-6) and into electrical engagement with the conductors of the first and second cables 5 to form the connection.
Regarding claim 3, (Pini as modified by) Aime, discloses 
    PNG
    media_image1.png
    270
    458
    media_image1.png
    Greyscale
the protective end cap 9/19 includes an insert feature IF (see annotated fig.); and the protective end cap 9/19 is configured to be mounted on the enclosure such that the insert feature plugs the selected enclosure port 8/18.

    PNG
    media_image2.png
    302
    732
    media_image2.png
    Greyscale
Regarding claim 4, (Pini as modified by) Aime, discloses the protective end cap 9/19 includes a second insert feature (another of) IF; and the protective end cap is configured to be mounted on the enclosure such that the second insert feature plugs a second one of the enclosure ports (another of) 8/18.
Regarding claim 5, Pini as modified by Aime, discloses (Aime discloses) the protective end cap 9/19 includes an insert feature IF (see annotated fig. above); and Pini discloses the enclosure 1, 1’ includes at least one cover member  1/ 1’ configurable to define an enclosure cavity 10, 40 to receive the electrical connector and the first and second cables 5; the selected enclosure port 40 includes an access (entry of 40) port, a chamber port (portion of cavity of 40) between the access port and the enclosure cavity 40, and a void (portion of 40) defined between the access port (entry of 40) and the (cavity of 40) chamber port; and the protective end cap 9/19 (of Aime) is (capable) configured to be mounted on the enclosure 1/1’ such that the insert feature IF extends through the access port and into the void. Thus, Pini as modified by Aime discloses all the claimed limitations of this claim.
Regarding claim 6, Pini as modified by Aime, discloses the insert feature IF has a distal terminal end DE; and the protective end cap 9/19 is configured to be mounted on the enclosure such that the distal terminal end DE is located in the void and between the chamber port and the access port.
Regarding claim 7, Pini, (as modified by Aime) discloses the enclosure includes a frangible port wall 65, 68 (column 4, lines 59-63, which states that constitutes a barrier, during the coupling of half shells (1,1') constitute a barrier which prevents a lateral leakage of gel (G) from the casing and forces gel (G) itself to move towards the channel-shaped holes (4) so as to contribute to their further sealing.) 43 extending across the chamber port; and the protective end cap 9/19 (see figs 9-12 of Aime), is configured to be mounted on the enclosure such that the distal terminal end is located in the void and between the frangible port wall and the access port.
Regarding claim 8, Pini as modified by Aime, discloses a flowable sealant G (column 4, lines 59-63, which states that constitutes a barrier, during the coupling of half shells (1,1') constitute a barrier which prevents a lateral leakage of gel (G) from the casing and forces gel (G) itself to move towards the channel-shaped holes (4) so as to contribute to their further sealing.) disposed in the enclosure cavity to provide a seal about the electrical connector.
Regarding claims 12 and 13, Pini (as modified by Aime), discloses the enclosure 1, 1’ includes: at least one cover member 1 / 1’ configurable to define an enclosure cavity 2 to receive the electrical connector 3; and a flowable sealant G disposed in the at least one cover member to provide a seal about the electrical connector, (column 4, lines 59-63, which states that constitutes a barrier, during the coupling of half shells (1,1') constitute a barrier which prevents a lateral leakage of gel (G) from the casing and forces gel (G) itself to move towards the channel-shaped holes (4) so as to contribute to their further sealing.)  and wherein the sealant is a gel.
Regarding claim 14, Pini (as modified by Aime), discloses the enclosure 1, 1’ includes: first and second cover members 1 and 1’ defining first and second cover member cavities 10 (see fig.14 , respectively; and a first flowable sealant G disposed in the first cover member cavity 10 and a second flowable sealant G disposed in the second cover member cavity 10 (of 1’); wherein the first and second cover members 1 and 1’ are relatively movable between an open position to receive the connection and a closed position wherein the first and second cover members 1and 1’ define the enclosure cavity 10 (fig. 17) to contain the connection such that the electrical connector 3 is encapsulated in the first and second sealants G; and wherein the enclosure 1, 1’ is configured such that the electrical connector will displace the first and second sealants when the first and second cover members 1 and 1’ are moved from the open position to the closed position about the electrical connector 3.
Regarding claim 15, Pini (as modified by Aime), discloses the first and second sealants G are first and second gels G adapted to be elongated and elastically deformed (by its inherent property) in the closed position when the electrical connector is disposed in the enclosure cavity.
Regarding claim 16, Pini (as modified by Aime), discloses the electrical connector 3 has a connector volume; the first and second sealants include first and second voids 10 (of 1 and 1’), respectively, pre-defined therein to receive the electrical connector 3, the first and second voids having a first void volume and a second void volume, respectively; and the sum of the first void volume and the second void volume is less than the connector volume as the first and second voids accommodate tightly connector and gel material flows in nearby area).
Regarding claim 17, Pini (as modified by Aime), discloses the sum of the first void volume and the second void volume is between about 60 and 100 percent of the connector volume, as most portions of first and second void volumes are filled by the connector and extra sealant gel flows in near by area, 
Regarding claim 19, Pini (as modified by Aime), discloses all the structural limitations as discussed above. 
It would have been obvious to follow the method steps such as connecting, enclosing covering as recited in claim 19, in order to properly assemble the parts into the device as intended and to connect a connector and cables within an enclosed connection assembly.
Regarding claim 20, Pini (as modified by Aime), discloses an enclosed connection assembly 1, 1’ 40, 5 comprising: first and second cables 5 each including an elongate electrical conductor covered by an insulation layer; an electrical connector 3 forming a connection with the first and second cables 5 (fig. 2); wherein the conductors of the first and second cables 5 are electrically connected by the electrical connector 3; an enclosure 1, 1’, 40 receiving and covering the connection to protect the electrical connector 3, the enclosure 1, 1’, 40 including a plurality of enclosure ports 40 each configured to receive a cable 5.
However Pini, does not discloses a protective end cap configured to selectively cover at least a selected one of the enclosure ports. 
Aime et al. (US 7,354,284) discloses a protective end cap 9 (19) configured to selectively cover at least a selected one of the enclosure ports 8 (18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a protective end cap configured to selectively cover at least a selected one of the enclosure ports in order to protect the internal connection and components from the foreign material and protect against the environment. 
Allowable Subject Matter
Claims 9-11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the prior art of record does not discloses or suggest, the enclosed connection system of claim 5 wherein: the enclosure includes a strain relief wall; the access port is defined in the strain relief wall; and the insert feature includes an integral latch feature configured to interlock with the strain relief wall to secure the protective end cap to the enclosure as require in combination with other limitations of this claim.
Regarding claim 10, the prior art of record does not discloses or suggest, the enclosed connection system of claim 1 wherein: the enclosure includes first and second cover members defining first and second cover member cavities, respectively; the first and second cover members are pivotally connected by a hinge; the first and second cover members are relatively pivotable about the hinge between an open position to receive the connection and a closed position wherein the first and second cover members define an enclosure cavity to contain the connection such that the electrical connector is encapsulated in the first and second cover members; the protective end cap includes an insert feature; the protective end cap includes opposed side walls; the protective end cap is configured to be mounted on the enclosure such that: the insert feature is received through the selected enclosure port; and the opposed side walls overlap the first and second cover members and thereby resist displacement of the first and second cover members from the closed position toward the open position as require in combination with other limitations of this claim.
Regarding claim 11, the prior art of record does not discloses or suggest, the enclosed connection system of claim 1 wherein: the enclosure includes first and second cover members defining first and second cover member cavities, respectively; the first and second cover members are pivotally connected by a hinge; the first and second cover members are relatively pivotable about the hinge between an open position to receive the connection and a closed position; wherein the first and second cover members define an enclosure cavity to contain the connection such that the electrical connector is encapsulated in the first and second cover members; the protective end cap includes an insert feature having a latch feature, the latch feature including opposing legs that are relatively deflectable along a deflection axis; the protective end cap is configured to be mounted on the enclosure such that: the insert feature is received through the selected enclosure port; and the deflection axis extends transversely to a separation axis of the first and second cover members as require in combination with other limitations of this claim.
Regarding claim 18, the prior art of record does not discloses or suggest, the enclosed connection system of claim 1 discloses the selected enclosure port includes an access port, a chamber port between the access port and the enclosure cavity, and a void defined between the access port and the chamber port; the enclosure includes a frangible port wall extending across the chamber port; the protective end cap is configured to be mounted on the enclosure such that: the insert feature plugs the selected enclosure port and extends through the access port and into the void; and the distal terminal end is located in the void and between the frangible port wall and the access port; the enclosure includes a strain relief wall; the access port is defined in the strain relief wall; and the insert feature includes an integral latch feature configured to interlock with the strain relief wall to secure the protective end cap to the enclosure as require in combination with other limitations of this claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831